NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Calista Mitchell on December 17, 2021.
The application has been amended as follows: 
In claim 1, the phrase “, preferably 40% by weight or less, more preferably 30% by weight or less, most preferably 20% by weight or less” has been deleted.
In line 5 of claim 1, the word –wherein—has been inserted between the words “”polyolefin(s),” and “said polyolefin.
In line 5 of claim 1, the phrase “being characterized in that the “ has been deleted and the phrase –has a--has been inserted in place thereof.
At the end of line 6 of claim 1, the word “is” has been deleted and the word –of—has been inserted in place thereof.
In line 7 of claim 1, the word “that” has been deleted.
In line 9 of claim 1, the phrase “between up” has been deleted and the phrase –50%-- has been inserted in place thereof.
In claim 1, the phrase “and 50% by weight or more, preferably 60% by weight or more, more preferably 70% by weight or more, most preferably 80% by weight or more” has been deleted.

In line 12 of claim 1, the phrase “comprised between up to “ has been deleted and the phrase –of 10µm to—has been inserted in place thereof.
In claim 1, the phrase “and at least 10 um, preferably more than 20 um, more preferably more than 50 um and most preferably more than 100 tum, or even more than 200 um” has been deleted.
In line 16 of claim 1, the phrase “(filler included)” has been deleted.
In line 17 of claim 1, the word “is” has been deleted and the word –of—has been inserted in place thereof.
In line 17 of claim 1, the phrase “, preferably less than 10%, more preferably less than 5%” has been deleted.
In lien 18 of claim 1, the word “the” has been deleted before the term “backing layer”.
In line 19 of claim 1, the phrase “(filler included)” has been deleted. 
In claim 2, the phrase “, preferably of at least 70, more preferably of at least 75, most preferably of at least 80” has been deleted.
In claim 5, the phrase “(barium sulfate)” has been deleted. 
In claim 7, the phrase “, preferably 75% by weight or less, more preferably 65% by weight or less, most preferably 55% by weight or less” has been deleted. 
In claim 8, the phrase “, preferably 35% by weight or less, more preferably 20% by weight or less,” has been deleted. 
In claim 9, the phrase “characterized by” has been deleted and replaced with –having--.
In claim 9, the phrase  “, preferably from 20 Pas to 2500 Pas, more preferably from 50 to 500 Pas” has been deleted.

 	In claim 11, the phrase “, preferably between 1700 and 3500 g/m2, more preferably between 1800 and 3000 ¢/m2, most preferably between 1900 and 2500 g/m2” has been deleted.
In claim 11, the phrase “, preferably between 0.5 and 3.5 mm, more preferably between 0.7 and 2.5 mm, most preferably between 0.8 and 2.0 mm” has been deleted.
	In claim 13, the phrase “, preferably between 140 and 160°C” has been deleted.
	In claim 14, the phrase “, preferably between 140 and 160°C” has been deleted.
In claim 14, the phrase “, preferably between 5 and 30 s, more preferably between 10 and 20 s,” has been deleted.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 are allowable over the prior art.  Specifically, the prior art fails to teach or render obvious the claimed composition of claim 1 wherein the backing layer composition (filler included) having a heat of fusion within the temperature range of from 10 to 40°C is less than 12.5% of the heat of fusion of the backing layer composition (filler included) within the temperature range of from 10 to 170°C, the heat of fusion being measured by Differential Scanning Calorimetry. Said heat of fusion limitation is not inherent to blends of semi-crystalline polyolefins and the claimed inorganic filler and is not taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649